The Honorable Vic Snyder State Senator 324 Valmar Little Rock, Arkansas 72205
Dear Senator Snyder:
This is in response to your request for an opinion on the following question:
  Whether an individual who is delinquent in his or her 1991 and 1992 real property taxes can make separate payment so each year's tax liability in order to reduce his or her tax liability and prevent the 10% interest accumulation on that portion of the liability that he or she is able to pay.
It is my opinion that the answer to this question, under current law, is "no." This was the conclusion of Op. Att'y Gen.90-040 (copy enclosed). The relevant law has apparently not changed since the issuance of this opinion.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure